Title: To Thomas Jefferson from James Wilkinson, 22 May 1800
From: Wilkinson, James
To: Jefferson, Thomas



Sir
Head Quarters on the MississippiFort Adams May 22nd. 1800

I have been obliged by a letter from you, with reference to two Italian Busts, which you Expect to receive by way of New Orleans, and being on the Eve of my departure hence for that City, in my route to the Atlantic States, (probably to land at the City of Washington) I embrace the present occasion to make this acknowledgement, and to offer you my assurances of attention, to the Commission with which you have been pleased to Honor me—
In the Bearer of this letter Mr. P. Nolan, you will behold the mexican traveller, a specimen of whose discoveries, I had the Honor to submit to you in, the Winter 1797. Mr. N-s subsequent excursions have been more extensive, & his observations more accurate, He feels pride in offering Himself to your investigation, and I am persuaded you will find pleasure, in his details of a Country, the Soil, clime, population, improvements & productions of which are so little known to us.—
An acquaintance of many years, from his Early Youth, authorizes me to vouch for Mr. N-s high sense of probity—dare I Sir, I would recommend Him to your kindness, & acknowledge myself obliged, by any Courtesy you may offer to Him—with profound respect & attachment, I have the Honor to be Sir
Your Mo. Obed. Servant

Ja Wilkinson

